


Exhibit 10.43


EMPLOYEE STOCK OPTION AGREEMENT
(3 Year Vesting Schedule)

SECOND AMENDED AND RESTATED 2010 EQUITY INCENTIVE PLAN


THIS EMPLOYEE STOCK OPTION AGREEMENT (this “Agreement”), dated as of _________
____, _____, is between ENERSYS, a Delaware corporation (the “Company”), and the
individual identified on the signature page hereof (the “Participant”).
BACKGROUND
A.    The Participant is currently an employee of the Company or one of its
Subsidiaries.
B.    The Company desires to (i) provide the Participant with an incentive to
remain in the employ of the Company or one of its Subsidiaries, and (ii)
increase the Participant’s interest in the success of the Company by granting to
the Participant nonqualified stock options (the “Options”) to purchase shares of
the Company’s common stock, par value $0.01 per share (the “Common Stock”).
C.    The grant of the Options is (i) made pursuant to the Second Amended and
Restated EnerSys 2010 Equity Incentive Plan (the “Plan”); (ii) made subject to
the terms and conditions of this Agreement; (iii) made conditional on
stockholder approval of the Plan at the annual meeting of stockholders to be
held in July, 2015; and (iv) not employment compensation nor an employment right
and is made in the sole discretion of the Company’s Compensation Committee.
AGREEMENT
NOW, THEREFORE, in consideration of the covenants and agreements contained in
this Agreement, the parties hereto, intending to be legally bound, agree as
follows:
1.Definitions; Incorporation of Plan Terms. Capitalized terms used in this
Agreement without definition shall have the meanings assigned to them in the
Plan. This Agreement and the Options shall be subject to the Plan. The terms of
the Plan and the Background provisions of this Agreement are hereby incorporated
into this Agreement by reference. and made a part hereof as if set forth in
their entirety in this Section 1. If there is a conflict or an inconsistency
between the Plan and this Agreement, the Plan shall govern.
2.    Restrictions on Transfer. Except as otherwise expressly provided in the
Plan, none of the Options may be sold, transferred, assigned, pledged, or
otherwise

1



--------------------------------------------------------------------------------




encumbered or disposed of (or made the subject of a derivative transaction) to
or with any third party otherwise than by will or the laws of descent and
distribution and the Options shall be exercisable during the Participant’s
lifetime only by the Participant.
3.    Grant of Options. The Participant is awarded the number of Options
specified on the signature page hereof, at the Option Price indicated thereon.
The Options are not intended to qualify as incentive stock options under Section
422 of the Code. Each Option shall entitle the Participant to purchase, upon
payment of the applicable Option Price in any manner provided by the Plan, one
share of Common Stock. The shares of Common Stock issuable upon exercise of the
Options are from time to time referred to herein as the “Option Shares.” For
purposes of the Plan and this Agreement, the Date of Grant shall be as indicated
on the signature page hereof. The Options shall be exercisable as provided in
this Agreement.
4.    Terms and Conditions of Options. The Options evidenced by this Agreement
are subject to the following terms and conditions:
(a)    Vesting. The Options shall vest and become exercisable as follows:
one-third (1/3) of the Options shall vest and become exercisable on each of the
first three anniversaries of the Date of Grant (each such one-third (1/3) of the
Options which vest on each such anniversary shall be referred to herein as a
“Tranche”) unless previously vested or forfeited in accordance with the Plan or
this Agreement; provided, however, that to the extent then unvested, the Options
shall immediately become vested and exercisable if:
(i)
    the Participant’s employment terminates due to death or Permanent
Disability, or

(ii)
    the Participant’s employment terminates within two years after a Change in
Control without Cause or for Good Reason.

Further, provided, in the event of the Participant’s Retirement, a separate
pro-rata portion of each of the three Tranches of Options (to the extent then
unvested) shall immediately become vested, based, for each Tranche, on the
number of months worked from the Date of Grant until the date of Retirement
divided by the total number of months for which that particular Tranche of
Options would have otherwise become vested, provided however, that, for each
Tranche, the pro-rata portion that vests shall only become exercisable on the
date each such Tranche would have otherwise become vested under the schedule
described above in this Section 4(a) absent such Retirement.
Notwithstanding the foregoing sentences, upon a Participant’s termination of
employment for any reason, the Compensation Committee may, in its sole
discretion, waive any requirement for vesting then remaining and permit, for a
specified period of time consistent with the first sentence of Section 4(b)
hereof

2



--------------------------------------------------------------------------------




the exercise of the Options prior to the satisfaction of such requirement. Any
fractional Options that would result from application of this Section 4(a) shall
be aggregated and shall vest on the first anniversary of the Date of Grant.
(a)    Option Period. The Options shall expire (to the extent not previously
exercised or forfeited) on, and shall not be exercisable, following the tenth
(10th) anniversary of the Date of Grant. In addition, all Options shall be
subject to earlier expiration as provided herein or in the Plan, as follows:
(iii)    if the Participant’s employment terminates due to death or, Permanent
Disability or on or after a Change in Control without Cause or for Good Reason,
the Participant may exercise the Options, to the extent then vested, at any time
until the earlier of (A) one year following termination of employment and (B)
the expiration date of the Options specified in this Section 4(b);
(iv)     if the Participant’s employment is terminated due to Retirement, the
Participant may exercise the Options, to the extent then vested and exercisable,
at any time until the expiration date of the Options specified in this Section
4(b);
(v)    if the Participant’s employment is terminated by the Company without
Cause prior to a Change in Control, the Participant may exercise the Options, to
the extent then vested, at any time until the earlier of (A) ninety (90) days
following termination of employment and (B) the expiration date of the Options
specified in this Section 4(b);
(vi)    if the Participant voluntarily terminates employment with the Company,
the Participant may exercise the Options, to the extent then vested, at any time
until the earlier of (A) sixty (60) days following termination of employment and
(B) the expiration date of the Options specified in this Section 4(b); or
(vii)    in the event of any other termination of the Participant’s employment
(including a termination by the Company for Cause), all of the Options (whether
or not vested at the time of termination) shall, without any action on the part
of any Person, immediately expire and be canceled without payment therefor.
Except as provided in Section 4(a) hereof or in the case of automatic vesting in
connection with such termination event, upon termination of the Participant’s
employment with the Company or a Subsidiary for any reason, all Options which
have not theretofore vested shall, without any action on the part of any Person,
immediately expire and be canceled without any payment therefor.

3



--------------------------------------------------------------------------------




(b)    Exercise. Subject to the Company’s Policy on Insider Trading, and
Sections 4(d), 4(f), and 8 hereof, the Participant may exercise any or all of
the Options, to the extent vested and not forfeited. The date of exercise of an
Option shall be the date on which the conditions provided in Sections 4(d),
4(f), and 8 hereof are satisfied.
(c)    Payment. At the time of any exercise, the Participant shall pay to the
Company the Option Price of the shares as to which this Option is being
exercised by delivery of consideration equal to the product of the Option Price
and the number of shares purchased, together with any amounts required to be
withheld for tax purposes under Section 17(c) of the Plan. Such consideration
must be paid before the Company will issue the shares being purchased and must
be in a form or a combination of forms acceptable to the Compensation Committee
for that purchase, which forms may (but are not required to) include (i) cash;
(ii) check or wire transfer; (iii) tendering (either actually or by attestation)
shares of Common Stock already owned by the Participant, provided that the
shares have been held for the minimum period required by applicable accounting
rules to avoid a charge to the Company’s earnings for financial reporting
purposes or were not acquired from the Company as compensation; (iv) to the
extent permitted by applicable law, Cashless Exercise; or (v) such other
consideration as the Compensation Committee may permit in its sole discretion;
provided, however, that any Participant may, at any time, exercise any Vested
Option (or portion thereof) owned by him pursuant to a Cashless Exercise.
(d)    Stockholder Rights. The Participant shall have no rights as a stockholder
with respect to any shares of Common Stock issuable upon exercise of the Options
until the Participant has made payment pursuant to Section 4(d) and a
certificate or certificates evidencing such shares shall have been issued to the
Participant, and no adjustment shall be made for dividends or distributions or
other rights in respect of any share for which the record date is prior to the
date upon which the Participant shall become the holder of record thereof.
(e)    Limitation of Exercise. The Options shall not be exercisable unless the
offer and sale of the shares of Common Stock subject thereto have been
registered under the 1933 Act and qualified under applicable state “blue sky”
laws, or the Company has determined that an exemption from registration under
the 1933 Act and from qualification under such state “blue sky” laws is
available.
(f)    Delivery of Shares. As soon as practicable following the exercise of any
Options, the appropriate number of shares of Common Stock issued in connection
with such exercise shall be issued by the Company’s transfer agent, in the name
of the Participant by (a) paper certificate delivered to the Participant, or (b)
electronic delivery to the Company’s representative broker.
(g)    Dividends and Distributions. Any shares of Common Stock or other
securities of the Company received by the Participant as a result of a stock

4



--------------------------------------------------------------------------------




dividend or other distribution in respect of Option Shares shall be subject to
the same restrictions as such Option Shares, and all references to Option Shares
hereunder shall be deemed to include such shares of Common Stock or other
securities.
(h)    Special Exercise Provisions. Notwithstanding anything to the contrary in
the Plan or in this Agreement, if the Participant is employed or resides in
China or Italy, then the Participant shall only exercise the Options granted
hereunder using the “Cashless Exercise” method as defined in the Plan and shall
not have the right to use any other method otherwise permitted under this
Agreement.
5.    Noncompetition. The Participant agrees with the Company that, for so long
as the Participant is employed by the Company or any of its Subsidiaries and
continuing for twelve (12) months (or such longer period as may be provided in
an employment or similar agreement between the Participant and the Company or
one of its Subsidiaries or as provided in the last sentence of this Section 5)
following a termination of such employment that occurs after any of the Options
have vested (whether or not such Options have been exercised), the Participant
will not, without the prior written consent of the Company, directly or
indirectly, and whether as principal or investor or as an employee, officer,
director, manager, partner, consultant, agent, or otherwise, alone or in
association with any other person, firm, corporation, or other business
organization, engage or otherwise become involved in a Competing Business in the
Americas, Europe, Middle East or Asia or in any other geographic area throughout
the world (a) in which the Company or any of its Subsidiaries has engaged in any
of the activities that comprise a Competing Business during the Participant’s
employment, or (b) in which the Participant has knowledge of the Company’s plans
to engage in any of the activities that comprise a Competing Business
(including, without limitation, in any area in which any customer of the Company
or any of its Subsidiaries may be located); provided, however, that the
provisions of this Section 5 shall apply solely to those activities of a
Competing Business, with which the Participant was personally involved or for
which the Participant was responsible while employed by the Company or its
Subsidiaries during the twelve (12) month period preceding termination of the
Participant’s employment. This Section 5 will not be violated, however, by the
Participant’s investment of up to US$100,000 in the aggregate in one or more
publicly-traded companies that engage in a Competing Business. The restrictions
of this Section 5 shall also apply during the period after Retirement until
vested Options become exercisable described in Section 4(a).
6.    Wrongful Solicitation. As a separate and independent covenant, the
Participant agrees with the Company that, for so long as the Participant is
employed by the Company or any of its Subsidiaries and continuing for twelve
(12) months (or such longer period as may be provided in an employment or
similar agreement between the Participant and the Company or one of its
Subsidiaries or as provided in the last sentence of this Section 6) following a
termination of such employment that occurs after any of the Options have vested
(whether or not such Options have been exercised), the Participant

5



--------------------------------------------------------------------------------




will not engage in any Wrongful Solicitation. The restrictions of this Section 6
shall also apply during the period after Retirement until vested Options become
exercisable described in Section 4(a).
7.    Confidentiality; Specific Performance.
(a)    The Participant agrees with the Company that the Participant will not at
any time, except in performance of the Participant’s obligations to the Company
hereunder or with the prior written consent of the Company, directly or
indirectly, reveal to any person, entity, or other organization (other than the
Company, or its employees, officers, directors, stockholders, or agents) or use
for the Participant’s own benefit any information deemed to be confidential by
the Company or any of its Affiliates (“Confidential Information”) relating to
the assets, liabilities, employees, goodwill, business, or affairs of the
Company or any of its Affiliates, including, without limitation, any information
concerning past, present, or prospective customers, manufacturing processes,
marketing, operating, or financial data, or other confidential information used
by, or useful to, the Company or any of its Affiliates and known (whether or not
known with the knowledge and permission of the Company or any of its Affiliates
and whether or not at any time prior to the Date of Grant developed, devised, or
otherwise created in whole or in part by the efforts of the Participant) to the
Participant by reason of the Participant’s employment with, equity holdings in,
or other association with the Company or any of its Affiliates. The Participant
further agrees that the Participant will retain all copies and extracts of any
written Confidential Information acquired or developed by the Participant during
any such employment, equity holding, or association in trust for the sole
benefit of the Company, its Affiliates, and their successors and assigns. The
Participant further agrees that the Participant will not, without the prior
written consent of the Company, remove or take from the Company’s or any of its
Affiliate’s premises (or if previously removed or taken, the Participant will
promptly return) any written Confidential Information or any copies or extracts
thereof. Upon the request and at the expense of the Company, the Participant
shall promptly make all disclosures, execute all instruments and papers, and
perform all acts reasonably necessary to vest and confirm in the Company and its
Affiliates, fully and completely, all rights created or contemplated by this
Section 7. The term “Confidential Information” shall not include information
that is or becomes generally available to the public other than as a result of a
disclosure by, or at the direction of, the Participant.
(b)    The Participant agrees that upon termination of the Participant’s
employment with the Company or any Subsidiary for any reason, the Participant
will return to the Company immediately all memoranda, books, papers, plans,
information, letters and other data, and all copies thereof or therefrom, in any
way evidencing (in whole or in part) Confidential Information relating to the
business of the Company and its Subsidiaries and Affiliates. The

6



--------------------------------------------------------------------------------




Participant further agrees that the Participant will not retain or use for the
Participant’s account at any time any trade names, trademark, or other
proprietary business designation used or owned in connection with the business
of the Company or its Subsidiaries or Affiliates.
(c)    The Participant acknowledges and agrees that the Company’s remedies at
law for a breach or threatened breach of any of the provisions of this Section
7, or Section 5 or 6 above, would be inadequate and, in recognition of this
fact, the Participant agrees that, in the event of such a breach or threatened
breach, in addition to any remedies at law, the Company, without posting any
bond (or other security other than any mandatory minimum or nominal bond or
security), shall be entitled to obtain equitable relief in the form of specific
performance, temporary restraining order, temporary or permanent injunction, or
any other equitable remedy which may then be available.
1.    Tax Withholding. This Section 8 applies only to (a) those Participants who
are U.S. employees, and (b) those Participants who are employed by a Subsidiary
of the Company that is obligated under applicable local law to withhold taxes
with respect to the vesting or exercise of the Options. The Company or a
designated Subsidiary of the Company shall have the right, prior to the delivery
of any certificates evidencing shares of Common Stock to be issued pursuant to
this Agreement, to require the Participant to remit to the Company or such
Subsidiary any amount sufficient to satisfy any applicable (federal, foreign,
state, or local) tax withholding requirements. Prior to the Company’s or the
designated Subsidiary’s determination of such withholding liability, the
Participant may make an irrevocable election to satisfy, in whole or in part,
such obligation to remit taxes by directing the Company or such Subsidiary to
withhold shares of Common Stock that would otherwise be received by the
Participant (up to the maximum amount of tax permitted to be withheld that will
not result in adverse financial accounting consequences to the Company). Such
election may be denied by the Compensation Committee in its discretion, or may
be made subject to certain conditions specified by the Compensation Committee.
The Company or its designated Subsidiary shall also have the right to deduct
from all cash payments made pursuant to or in connection with any Award any
applicable federal, foreign, state, or local taxes required to be withheld with
respect to such payments.
2.    No Obligation to Register. The Company shall be under no obligation to
register any Option Shares as a result of the exercise of the Options pursuant
to the Securities Act or any other federal or state securities laws.
3.    Market Stand-Off. In connection with any underwritten public offering by
the Company of its equity securities pursuant to an effective registration
statement filed under the Securities Act for such period as the Company or its
underwriters may request (such period not to exceed 180 days following the date
of the applicable offering), the Participant shall not, directly or indirectly,
sell, make any short sale of, loan, hypothecate, pledge, offer, grant or sell
any option or other contract for the

7



--------------------------------------------------------------------------------




purchase of, purchase any option or other contract for the sale of, or otherwise
dispose of or transfer, or agree to engage in any of the foregoing transactions
with respect to, any of the Options granted under this Agreement or any Option
Shares resulting the settlement thereof without the prior written consent of the
Company or its underwriters.
4.    Protections Against Violations of Agreement. No purported sale,
assignment, mortgage, hypothecation, transfer, pledge, encumbrance, gift,
transfer in trust (voting or other) or other disposition of, or creation of a
security interest in or lien on, any of the Options by any holder thereof in
violation of the provisions of this Agreement or the Certificate of
Incorporation or the Bylaws of the Company, will be valid, and the Company will
not transfer any Option Shares resulting from the exercise of Options on its
books nor will any of such shares be entitled to vote, nor will any dividends be
paid thereon, unless and until there has been full compliance with such
provisions to the satisfaction of the Company. The foregoing restrictions are in
addition to and not in lieu of any other remedies, legal or equitable, available
to enforce such provisions.
5.    Survival. This Agreement shall apply to and bind the Participant and the
Company and their respective permitted assignees and transferees, heirs,
legatees, executors, administrators and legal successors. All agreements,
representations, and warranties made herein and in the certificates delivered
pursuant hereto shall survive the issuance to the Participant of the Options and
any Option Shares and shall continue in full force and effect. The terms of
Section 5, 6, and 7 shall expressly survive this Agreement.
6.    Notices. All notices and other communications provided for herein shall be
in writing and shall be delivered by hand or sent by certified or registered
mail, return receipt requested, postage prepaid, addressed, if to the
Participant, to the Participant’s attention at the mailing address set forth on
the signature page of this Agreement (or to such other address as the
Participant shall have specified to the Company in writing) and, if to the
Company, to the Company’s office at 2366 Bernville Road, Reading Pennsylvania,
19605, Attention: General Counsel (or to such other address as the Company shall
have specified to the Participant in writing). All such notices shall be
conclusively deemed to be received and shall be effective, if sent by hand
delivery, upon receipt, or if sent by registered or certified mail, on the fifth
day after the day on which such notice is mailed.
7.    Waiver. The waiver by either party of compliance with any provision of
this Agreement by the other party shall not operate or be construed as a waiver
of any other provision of this Agreement, or of any subsequent breach by such
party of a provision of this Agreement.
8.    Authority of the Compensation Committee. The Compensation Committee shall
have the full authority to interpret and construe the terms of the Plan and this
Agreement. The determination of the Compensation Committee as to any such matter
of interpretation or construction shall be final, binding and conclusive.

8



--------------------------------------------------------------------------------




9.    Representations. The Participant has reviewed with his or her own tax
advisors the applicable tax (U.S., foreign, state, and local) consequences of
the transactions contemplated by this Agreement. The Participant is relying
solely on such advisors and not on any statements or representations of the
Company or any of its agents. The Participant understands that he or she (and
not the Company) shall be responsible for any tax liability that may arise as a
result of the transactions contemplated by this Agreement.
10.    Investment Representation. The Participant hereby represents and warrants
to the Company that the Participant, by reason of the Participant’s business or
financial experience (or the business or financial experience of the
Participant’s professional advisors who are unaffiliated with and who are not
compensated by the Company or any affiliate or selling agent of the Company,
directly or indirectly), has the capacity to protect the Participant’s own
interests in connection with the transactions contemplated under this Agreement.
11.    Entire Agreement; Governing Law; Language. This Agreement and the Plan
and the other related agreements expressly referred to herein set forth the
entire agreement and understanding between the parties hereto and supersedes all
prior agreements and understandings relating to the subject matter hereof. This
Agreement may be executed in one or more counterparts, each of which shall be
deemed to be an original, but all such counterparts shall together constitute
one and the same agreement. The headings of sections and subsections herein are
included solely for convenience of reference and shall not affect the meaning of
any of the provisions of this Agreement. This Agreement has been prepared in
English and in one or more other languages. If there is a discrepancy between or
among any of these versions, the English version shall prevail. Unless otherwise
restricted by applicable law, this Agreement may be executed electronically.
This Agreement shall be governed by, and construed in accordance with, the laws
of the Commonwealth of Pennsylvania, USA.
12.    Severability; Judicial Reformation. Should any provision of this
Agreement be held by a court of competent jurisdiction to be unenforceable, or
enforceable only if modified, such holding shall not affect the validity of the
remainder of this Agreement, the balance of which shall continue to be binding
upon the parties hereto with any such modification (if any) to become a part
hereof and treated as though contained in this original Agreement. Moreover, if
one or more of the provisions contained in this Agreement shall for any reason
be held to be excessively broad as to scope, activity, subject or otherwise so
as to be unenforceable, in lieu of severing such unenforceable provision, such
provision or provisions shall be construed by the appropriate judicial body by
limiting or reducing it or them, so as to be enforceable to the maximum extent
compatible with the applicable law as it shall then appear, and such
determination by such judicial body shall not affect the enforceability of such
provisions or provisions in any other jurisdiction.

9



--------------------------------------------------------------------------------




13.    Amendments; Construction. The Compensation Committee may amend the terms
of this Agreement prospectively or retroactively at any time, but (unless
otherwise provided under Section 16 of the Plan) no such amendment shall impair
the rights of the Participant hereunder without his or her consent. Headings to
Sections of this Agreement are intended for convenience of reference only, are
not part of this Agreement and shall have no effect on the interpretation
hereof.
14.    Acceptance. The Participant hereby acknowledges receipt of a copy of the
Plan and this Agreement. The Participant has read and understand the terms and
provision thereof, and accepts the Options subject to all the terms and
conditions of the Plan and this Agreement. The Participant hereby agrees to
accept as binding, conclusive and final all decisions or interpretations of the
Compensation Committee upon any questions arising under this Agreement.
15.    Miscellaneous.
(a)    No Rights to Grants or Continued Employment. The Participant acknowledges
that the award granted under this Agreement is not employment compensation nor
is it an employment right, and is being granted at the sole discretion of the
Company’s Compensation Committee. The Participant shall not have any claim or
right to receive grants of Awards under the Plan. Neither the Plan or this
Agreement, nor any action taken or omitted to be taken hereunder or thereunder,
shall be deemed to create or confer on the Participant any right to be retained
as an employee of the Company or any Subsidiary or other Affiliate thereof, or
to interfere with or to limit in any way the right of the Company or any
Affiliate or Subsidiary thereof to terminate the employment of the Participant
at any time.
(b)    No Restriction on Right of Company to Effect Corporate Changes. Neither
the Plan nor this Agreement shall affect in any way the right or power of the
Company or its stockholders to make or authorize any or all adjustments,
recapitalizations, reorganizations, or other changes in the Company’s capital
structure or its business, or any merger or consolidation of the Company, or any
issue of stock or of options, warrants or rights to purchase stock or of bonds,
debentures, preferred, or prior preference stocks whose rights are superior to
or affect the Common Stock or the rights thereof or which are convertible into
or exchangeable for Common Stock, or the dissolution or liquidation of the
Company, or any sale or transfer of all or any part of the assets or business of
the Company, or any other corporate act or proceeding, whether of a similar
character or otherwise.
(c)    Assignment. The Company shall have the right to assign any or all of its
rights and to delegate any or all of its duties under this Agreement to any of
its Affiliates. The terms and conditions of this Agreement shall be binding upon
and shall inure to the benefit of the permitted successors and assigns of the

10



--------------------------------------------------------------------------------




Company (including any person or entity which acquires all or substantially all
of the assets of the Company).
(d)    Adjustments. The Options shall be adjusted or terminated as contemplated
by Section 16(a) of the Plan.
(a)    Clawback Policy. The Options and any Option Shares shall be subject to
the terms of the clawback policy adopted by the Board of Directors (as such
policy may be amended from time-to-time).
[REST OF PAGE LEFT INTENTIONALLY BLANK]

11



--------------------------------------------------------------------------------








THIS AGREEMENT SHALL BE NULL AND VOID AND UNENFORCEABLE BY THE PARTICIPANT
UNLESS SIGNED AND DELIVERED TO THE COMPANY NOT LATER THAN THIRTY (30) DAYS
SUBSEQUENT TO THE DATE OF GRANT SET FORTH BELOW. IN ADDITION, THIS AGREEMENT
SHALL BE NULL AND VOID AND UNENFORCEABLE BY THE PARTICIPANT IF THE STOCKHOLDERS
OF THE COMPANY DO NOT APPROVE THE PLAN AT THE ANNUAL MEETING OF STOCKHOLDERS IN
JULY, 2015.
BY SIGNING THIS AGREEMENT, THE PARTICIPANT IS HEREBY CONSENTING TO THE USE AND
TRANSFER OF THE PARTICIPANT’S PERSONAL DATA BY THE COMPANY TO THE EXTENT
NECESSARY TO ADMINISTER AND PROCESS THE AWARDS GRANTED UNDER THIS AGREEMENT.
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and the Participant has executed this Agreement, both as
of the day and year first above written.
ENERSYS




By: /s/ John D. Craig        
Name: John D. Craig
Title: Chairman & CEO




PARTICIPANT




____________________________________
Name:
Address:




Date Of Grant: _______________
Number of Options:
______    Option Price: $ __________





 

12

